MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                               Apr 05 2016, 8:21 am
this Memorandum Decision shall not be
                                                                         CLERK
regarded as precedent or cited before any                            Indiana Supreme Court
                                                                        Court of Appeals
court except for the purpose of establishing                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Joshua Flowers                                            Erik H. Carter
Indianapolis, Indiana                                     Noblesville, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Jordan D. Christie,                                       April 5, 2016
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          14A05-1507-JP-985
        v.                                                Appeal from the Daviess Circuit
                                                          Court
Tamara L. Waller,                                         The Honorable Lynne E. Ellis,
Appellee-Petitioner.                                      Special Judge
                                                          Trial Court Cause No.
                                                          14C01-1109-JP-243



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016          Page 1 of 32
                                    STATEMENT OF THE CASE

[1]   Appellant-Respondent, Jordan D. Christie (Father), appeals the trial court’s

      Order awarding custody of his minor child, Sophia Marie Christie (Child), to

      Appellee-Petitioner, Tamara L. Waller (Mother).


[2]   We affirm.


                                                     ISSUES

[3]   Father raises three issues on appeal, which we consolidate and restate as the

      following two issues:

      (1) Whether the trial court abused its discretion by awarding custody of the

      Child to Mother; and

      (2) Whether the trial court violated Father’s right to due process by failing to act

      in an impartial manner and coercing the parties into waiving the ninety-day

      deadline set forth in Indiana Trial Rule 53.2(A) for issuing its decision.


                           FACTS AND PROCEDURAL HISTORY

[4]   On July 22, 2011, the Child was born out of wedlock to Father and Mother.

      Father subsequently executed a paternity affidavit. For several months

      following the Child’s birth, Mother and Father lived together in Father’s

      residence and co-parented. Pursuant to Father’s execution of the paternity

      affidavit, on September 21, 2011, the Daviess County IV-D Prosecutor’s Child

      Support Division filed a petition to establish child support. At the time of this




      Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 2 of 32
      filing, the parties were still living together with the Child. However, their

      relationship ultimately deteriorated, and an acrimonious custody battle ensued.


[5]   On January 16, 2012, Mother moved out of Father’s house, taking the Child

      with her. The next day, Mother filed a petition on behalf of the Child to obtain

      a protective order against Father. In her petition, Mother cited two instances in

      which Father had fallen asleep while caring for the Child. Mother also alleged

      that Father did not want her to take the Child when she moved out. On

      January 25, 2012, the trial court found insufficient evidence to justify a

      protective order and, accordingly, dismissed Mother’s petition.


[6]   After Mother moved out, Father claimed that she began denying him any

      opportunity to see the Child. On January 25, 2012, Father filed a Petition to

      Establish Visitation Schedule, and on February 10, 2012, he filed a Petition for

      Custody. On February 24, 2012, the trial court conducted a hearing. Pending a

      final hearing, the trial court issued an interim order granting primary physical

      custody of the Child to Mother, and Father received parenting time in

      accordance with the Indiana Parenting Time Guidelines (Guidelines).


[7]   Despite the court’s temporary order, Mother began placing additional

      restrictions on Father’s parenting time, such as prohibiting overnight visits and

      insisting that she supervise Father’s parenting time. As a result, both parties

      summoned the police during numerous exchanges of the Child. In addition,

      according to Father, on March 22, 2012, the Department of Child Services

      (DCS) commenced an investigation against him after receiving a report that the


      Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 3 of 32
       Child had access to Father’s firearms. Father explained at the final hearing that

       the allegations were found to be unsubstantiated.


[8]    In March of 2012, Father noticed that Mother began taking the Child to the

       doctor, clinics, and the emergency room on a frequent basis. At some point,

       the Child was diagnosed with asthma, was tested for allergies, and had to have

       surgery due to a clogged tear duct. Both Father and the Child’s court-appointed

       special advocate, Sandra Bowman (CASA Bowman), became concerned that

       Mother was seeking unnecessary medical attention for the Child.


[9]    On March 20, 2012, Mother filed another petition for a protective order on the

       Child’s behalf. She alleged that the Child returned from an overnight parenting

       time with Father with a large welt on her neck, jaw, and chin. Mother also

       claimed that the Child had “extreme diaper rash w[ith] blisters covering

       ENTIRE diaper area.” (Respondent’s Exh. R). Finally, Mother claimed that

       the Child had contracted a parasite as the result of drinking water from a well

       while in Father’s care. The trial court issued an ex parte protective order the

       same day and set the matter for a hearing. On April 2, 2012, the trial court

       dismissed the ex parte protective order.


[10]   In July of 2012, Father and Mother reconciled, and Mother and the Child

       moved back into Father’s house. The reconciliation was short-lived; in August

       of 2012, Father asked Mother to move out, and Mother took the Child with

       her. Thereafter, Mother refused to allow Father to see the Child. As a result, in

       September and October of 2012, Father requested that the police conduct


       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 4 of 32
       welfare checks, but they were unable to locate Mother or the Child. On

       October 31, 2012, Father filed an information for contempt, claiming he had

       been denied parenting time since August of 2012 and had no knowledge of

       where the Child was living. On the same day, Father filed a Petition to Modify,

       seeking custody based on a change in circumstances—specifically, that there

       was a warrant for Mother’s arrest; 1 that Mother lacked a stable residence; and

       that Mother suffered from a drinking problem.


[11]   On December 1, 2012, Father briefly saw the Child for the first time since

       August. However, Father stated that Mother would not allow him to hold or

       interact with the Child and that the Child appeared not to recognize him.

       Thereafter, Father attempted to resume their prior parenting time schedule, but

       Mother only allowed sporadic visits.


[12]   On December 20, 2012, Mother filed another petition for a protective order. In

       her petition, Mother accused Father of stalking and harassment, indicating that

       he had called the police to her “residence in excess of 100+ times.”

       (Respondent’s Exh. T). Mother also claimed that Father had “grabbed [and]

       handled [her] in a manner that resulted in bruising [and] scrapes on hand, arm

       [and] legs.” (Respondent’s Exh. T). Mother simultaneously filed a petition for




       1
         On April 21, 2012, Mother was arrested and charged with conversion, a Class A misdemeanor, after she
       was observed shoplifting at Wal-Mart. At the time, it was also discovered that Mother had a warrant for her
       arrest out of Tippecanoe County, where she had been charged with attempted fraud, a Class D felony.
       Mother subsequently entered into a pre-trial diversion program on the conversion charge, and the case was
       dismissed on June 18, 2013. As to the Class D felony attempted fraud case, Mother pled guilty on November
       21, 2012; she was sentenced to 545 days, of which 541 days were suspended to probation.

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016            Page 5 of 32
       a protective order on behalf of the Child, alleging that, seven months earlier, the

       Child had returned from two overnight visits with Father with bruises on her

       neck, belly button, and back, as well as severe diaper rash. Although Mother

       received an ex parte order of protection as to herself, the trial court denied her

       petition for the Child based on a lack of evidence. On several instances after

       obtaining the protective order, Mother informed Father that he could only have

       his parenting time if he did so in her home, under her supervision. Because this

       arrangement would have been a violation of the protective order, Father was

       not able to see the Child during these times.


[13]   On December 27, 2012, Father filed another information for contempt based on

       Mother’s denial of his parenting time. On January 4, 2013, the trial court held

       a combined hearing on Father’s contempt allegations and Mother’s protective

       order. Mother admitted that she had violated the court’s parenting time order;

       thus, the trial court found her to be in contempt. In lieu of sanctions, the trial

       court permitted Mother to purge the contempt by adhering to the parenting

       time order. The trial court also dismissed Mother’s protective order.


[14]   On January 29, 2013, Mother contacted DCS and reported that, following her

       recent parenting time with Father, the Child “began biting and choking herself

       [ten] to [fifteen] min[utes] at a time.” (Respondent’s Exh. G). Mother also

       stated that the Child had peed through her diaper, and when Mother tried to

       change her diaper, the Child “ran to the corner and started yelling ‘no daddy

       hurts.’” (Respondent’s Exh. G). Mother indicated that the Child then fought

       Mother’s attempts to change her diaper. Mother also informed DCS that she

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 6 of 32
       was concerned because Father keeps firearms in his home and has a pet snake.

       DCS investigated and found Mother’s claims regarding any alleged sexual

       abuse to be unsubstantiated. Furthermore, DCS visited Father’s home and

       found that his firearms were all properly locked in a safe, and his snake was

       contained in a locked cage. DCS observed that the Child was “talking,

       laughing, and giggling” in Father’s home, and she appeared “to be very bonded

       with [Father].” (Respondent’s Exh. G).


[15]   On February 22, 2013, the trial court conducted another hearing, during which

       Father and Mother presented an agreement to the court regarding custody and

       parenting time. On April 3, 2013, the trial court entered a Temporary Order on

       Pending Matters (Temporary Order), which adopted the parties’ arrangements.

       Specifically, the parties agreed that they would share both legal and physical

       custody of the Child, and they formulated an equal parenting time schedule.


[16]   The existence of a mutual custody agreement did nothing to foster the parties’

       ability to cooperate and co-parent. On March 1, 2013, Mother sought a

       protective order in Knox County, Indiana, raising the same allegations against

       Father as in her prior petition of December 20, 2012, which had been

       dismissed. At some point, Mother also obtained protective orders against

       Father’s mother and sister for acts of vandalism and harassment. At times

       throughout the proceedings, both Father and Mother accused each other of

       stalking and harassment-type behavior. On March 14, 2013, Father filed an

       information for contempt because Mother repeatedly attempted to pick up the

       Child at Father’s house rather than the location designated in the court’s

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 7 of 32
       Temporary Order—i.e., the police station. On April 8, 2013, Father filed a

       second petition for custody modification. That same day, he also filed a

       contempt information, stating that he was denied parenting time.


[17]   In April of 2013, Mother began taking the Child to see a psychologist based on

       her concerns that the Child was exhibiting regressive behaviors. Particularly,

       Mother identified concerns of “tantrum behavior, uh, scratching herself, pulling

       her hair, uh, becoming very upset, hiding behind objects in the home when she

       was, uh, upset or anxious. Uh, a lot of, uh, irritability, a lot of generally

       negative types of emotional behavior.” (Tr. pp. 450-51). Although Father

       never observed any of these behaviors, Mother reported to the psychologist that

       she believed the Child’s behavior had changed in response to having parenting

       time with Father. The psychologist stated that in his initial encounter with

       Mother and the Child, he “thought that overall there was probably a little bit of

       enmeshment” between Mother and the Child. (Tr. p. 466). The psychologist

       testified that “psychologist[s] call enmeshment probably when parent and child

       might be a little bit to[o] close so they are functioning more as a unit [rather]

       than separately.” (Tr. p. 466). As to the Child, the psychologist stated that he

       initially observed behaviors that would fall on the autism spectrum. However,

       the psychologist clarified that regressive behavior can “also be because children

       are under a lot of stress, a lot of changes going on in their lives, maybe there is a

       lot of conflict at home. . . . [W]e needed to rule out whether or not what we

       were seeing here was the onset of autism or was it . . . more an adjustment

       reaction to the things happening in her life.” (Tr. pp. 466-67). By October of


       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 8 of 32
       2013, the psychologist noted significant improvement in the Child and

       concluded that she does not have autism.


[18]   On May 29, 2013, Father filed four separate informations for contempt, all of

       which alleged that he was denied parenting time. 2 On June 19, 2013, Mother

       filed a Motion to Change Judge, which was granted the same day. After

       Mother requested a change of judge, she did not permit Father to exercise his

       parenting time until July 3, 2013. When Mother allowed Father to have the

       Child for overnight visits, she insisted that Father bring the Child to the meeting

       location in the mornings so that Mother could be the one to administer the

       Child’s asthma medicine. Between July 20, 2013, and November 12, 2013,

       Father was denied his overnight parenting time with the Child.


[19]   On June 27, 2013, Mother took the Child to Riley Hospital for Children in

       Indianapolis, Indiana, for a sleep study. As a result of the sleep study, on

       August 1, 2013, the Child had surgery to remove her tonsils and adenoids. On

       August 5, 2013, the Child was hospitalized for dehydration. Then, on August

       8, 2013, Mother took the Child to the emergency room because the Child’s

       throat was bleeding. Although medical personnel did not observe any bleeding,

       the Child was subsequently transferred to Riley Hospital for observation.

       During the final hearing, Father expressed his frustration over being unable to




       2
         During a hearing on October 11, 2013, Father conceded that he mistakenly believed Mother had denied
       him parenting time on dates that were, in fact, Mother’s scheduled time with the Child. Accordingly, Father
       withdrew two of his May 29, 2013 petitions.

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016            Page 9 of 32
       obtain any information about the Child when he called the hospital. On

       August 16, 2013, the Child’s primary care physician wrote a letter stating that

       due to the Child’s “current medical condition and psychosocial issues, I feel it

       medically necessary for her to be in the presence of one of her primary

       caregivers at all times/24 hours a day until her symptoms are stabilized.”

       (Petitioner’s Oct. 15, 2013 Exh. 2). Mother subsequently informed Father that

       his parenting time would have to occur at the Sheriff’s Department under

       Mother’s supervision because she had a doctor’s note indicating that the Child

       had to be in her presence at all times.


[20]   On October 11, 2013, Father filed a Petition to Modify Custody. In his

       petition, Father alleged that Mother interferes with Father’s parenting time and

       that she frequently and unnecessarily takes the Child to the emergency room

       and medicates the Child with a narcotic pain reliever. Father also raised a

       possible concern that Mother may be suffering from Munchausen Syndrome by

       Proxy. Finally, Father argued that he should be awarded custody because he

       could provide the Child with a more stable home.


[21]   On October 15, 2013, the trial court held a hearing on Father’s multiple

       contempt filings. During the hearing, Father testified that Mother continued to

       deny his parenting time, and he had not seen the Child since August 1, 2013.

       On November 12, 2013, the trial court issued an order dismissing Mother’s

       pending protective order against Father. Additionally, the trial court modified

       the Temporary Order of April 3, 2013, such that Father was awarded

       temporary physical custody of the Child, and Mother was given parenting time

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 10 of 32
       on alternating weekends and during Father’s weekday work hours.

       Furthermore, based on the contention that Mother may have Munchausen

       Syndrome by Proxy, the trial court prohibited her from taking the Child to any

       doctor’s appointments. The trial court took Father’s contempt motions under

       advisement pending the final hearing.


[22]   Between December 11, 2013, and February 18, 2014, Father filed three

       petitions for rule to show cause as well as a motion for contempt based on

       Mother’s purported violations of court orders. In particular, Father alleged that

       Mother continued to interfere with the Child’s medical matters and took the

       Child to Indianapolis without Father’s knowledge during her parenting time,

       causing him to be concerned that Mother had taken the Child to see a doctor.

       Father also stated that Mother was not adhering to the schedule for exchanging

       the Child, that she was involved in a car accident while following his family

       members around town, and that she was sending “disturbing” text messages to

       Father. (Appellant’s App. p. 137).


[23]   On February 19, 2014, Mother made a report to DCS that Father was

       neglecting the Child’s medical needs. Mother stated that the Child had a

       drastic weight loss while in Father’s care and that Father refused to feed the

       Child her prescribed meal supplement. 3 Mother also informed DCS that Father




       3
          The issue of whether the Child actually needed such a meal supplement was heavily contested during the
       final hearing. Mother presented a note from a nutritionist at Riley Hospital who indicated that the Child was
       underweight, whereas Father presented evidence from the Child’s other doctors that no such supplement was

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016            Page 11 of 32
had been diagnosed with general anxiety (from his time in the military), and

stated that he has “shrapnel all over his body.” (Respondent’s Exh. J). Mother

further reported that Father possessed more than sixty guns and 10,000 rounds

of ammunition in his home. Finally, Mother stated that there were bruises on

the Child’s body. When DCS investigated, Mother added that cerebrospinal

fluid had been leaking from the Child’s nose, and although it had been treated,

she was concerned that Father was not handling the Child’s medical needs.

Similarly, Mother informed DCS that the Child has autism4 and sleep apnea,

and she voiced her doubts about Father’s ability to meet the Child’s special

needs. When DCS interviewed Father, he provided the medical records to

contradict Mother’s claims about the Child’s weight. DCS observed no

bruising on the Child, and nothing in the Child’s medical records corroborated

Mother’s claim about cerebrospinal fluid. 5 Father also denied Mother’s claim

that he has shrapnel all over his body. Regarding the guns and ammunition,

Father clarified that he owns six—not sixty—guns, all of which he keeps locked

in a safe. Ultimately, DCS determined that the allegations were

unsubstantiated.




necessary. The Child’s pulmonologist indicated that he prescribed the meal supplement only because Mother
requested it.
4
  By the time of this DCS report, the Child’s psychologist had already determined that the Child does not
have autism.
5
  According to CASA Bowman, leaking cerebrospinal fluid is typically observed in “cases where a child has
been abused and has head trauma or . . . [a] traffic accident where there has been significant head trauma.”
(Tr. p. 748).

Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016            Page 12 of 32
[24]   Following the trial court’s November 12, 2013 order that prohibited Mother

       from taking the Child to any doctor’s appointments, Mother continued to

       contact the Child’s health care providers and otherwise intervene in medical

       matters. As a result, on February 19, 2014, the trial court issued another

       temporary order to prohibit Mother from having contact with any non-family

       members—namely, health care and daycare providers—regarding the Child.

       Also, pending a psychological evaluation and the final hearing, the court

       ordered that Mother exercise only supervised parenting time. The trial court

       ordered that Father would continue to have full physical and legal custody of

       the Child until the final hearing. Between March 27, 2014, and May 7, 2014,

       Father filed two more petitions for rule to show cause, an information for

       contempt, and an emergency motion to modify Mother’s parenting time based

       on Mother’s alleged violation of the court’s various orders.


[25]   On February 11-13 and March 27, 2015, the trial court conducted a final

       hearing on the custody of the Child, parenting time, and the pending contempt

       motions. At the close of the hearing, the parties agreed that they would waive

       the ninety-day deadline set forth in Indiana Trial Rule 53.2(A) for the trial court

       to issue its decision. On March 30, 2015, the trial court issued a temporary

       order providing Father with primary physical and sole legal custody of the

       Child pending the final Order. Mother was permitted to have unsupervised

       parenting time in accordance with the Guidelines. On July 1, 2015, the trial

       court issued its final Order, awarding primary physical custody of the Child to

       Mother and ordering that the parties have joint legal custody. The trial court


       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 13 of 32
       awarded Father parenting time pursuant to the Guidelines and ordered him to

       pay child support. Finally, the trial court found Mother to be in contempt and

       ordered her to pay the sum of $2,500 for Father’s attorney fees. On July 14,

       2015, Father filed a Motion to Stay pending appeal, which was denied on July

       17, 2015.


[26]   Father now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                                     I. Custody

[27]   Father first claims that the trial court abused its discretion by awarding custody

       of the Child to Mother. In this case, the trial court did not issue special findings

       of fact and conclusions thereon, so its decision is reviewable only for an abuse

       of discretion. Russell v. Russell, 682 N.E.2d 513, 515 (Ind. 1997). In matters of

       family law, we adhere to the well-established “preference for granting latitude

       and deference to our trial judges.” H.H. v. A.A., 3 N.E.3d 30, 33 (Ind. Ct. App.

       2014) (quoting In re Marriage of Richardson, 622 N.E.2d 178, 178 (Ind. 1993)).

       Unlike appellate courts, trial courts “see[] the parties, observe[] their conduct

       and demeanor and hear[] their testimony.” In re Paternity of M.W., 949 N.E.2d

       839, 842 (Ind. Ct. App. 2011). “‘Thus enabled to assess credibility and

       character through both factual testimony and intuitive discernment, our trial

       judges are in a superior position to ascertain information and apply common

       sense, particularly in the determination of the best interests of the involved

       children.’” H.H., 3 N.E.3d at 33 (quoting Best v. Best, 941 N.E.2d 499, 502 (Ind.

       2011)). Accordingly, we do not reweigh evidence or assess the credibility of
       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 14 of 32
       witnesses. Hughes v. Rogusta, 830 N.E.2d 898, 902 (Ind. Ct. App. 2005). We

       will uphold the trial court’s custody determination unless “it is clearly against

       the logic and effect of the facts and circumstances or the reasonable inferences

       drawn therefrom.” In re Paternity of M.W., 949 N.E.2d at 842. “The concern for

       finality in custody matters reinforces this doctrine.” H.H., 3 N.E.3d at 33-34

       (quoting Baxendale v. Raich, 878 N.E.2d 1252, 1257-58 (Ind. 2008)).


[28]   Notwithstanding Father’s multiple motions to modify custody, we note that this

       case arose as a paternity action. While numerous temporary orders concerning

       custody, support, and parenting time have been entered since the onset of this

       case, there was never a final order prior to the July 1, 2015 Order currently at

       issue. Thus, we will rely on the factors set forth in Indiana Code section 31-14-

       13-2 for making an initial custody decision following the determination of

       paternity. See Hughes, 830 N.E.2d at 901-02.


[29]   Once paternity is established, the trial court must “determine custody in

       accordance with the best interests of the child.” Ind. Code § 31-14-13-2 (2015).

       In making this decision, “there is not a presumption favoring either parent.” Id.

       Rather, the court must “consider all relevant factors,” including:

               (1) The age and sex of the child.
               (2) The wishes of the child’s parents.
               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.
               (4) The interaction and interrelationship of the child with:
                   (A) the child’s parents;
                   (B) the child’s siblings; and
                   (C) any other person who may significantly affect the child’s

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 15 of 32
                best interest.
                (5) The child’s adjustment to home, school, and community.
                (6) The mental and physical health of all individuals involved.
                (7) Evidence of a pattern of domestic or family violence by either
                parent.
                (8) Evidence that the child has been cared for by a de facto
                custodian . . . .


       Id. In an initial custody determination, the trial court must “consider all

       evidence from the time of [the] Child’s birth in determining the custody

       arrangement that would be in the best interest of [the] Child.” Hughes, 830

       N.E.2d at 902.


[30]   Father has neither set forth the applicable statutory factors nor argued that the

       trial court failed to consider one or more of these required factors in rendering

       its decision. 6 Rather, he simply asserts that the trial court abused its discretion

       because it “was provided evidence of [Mother’s] mental instability, tendency to

       lie or exaggerate, and history of refusal to abide by court orders. Furthermore,

       no facts exist which indicate [Father] to be a poor choice or [Mother] to be a

       better choice.” (Appellant’s Br. p. 9). While we agree that certain evidence

       depicts Mother in a less than favorable light, Father’s argument effectively

       amounts to a request to reweigh the evidence, which we will not do. See Gilbert

       v. Gilbert, 7 N.E.3d 316, 322 (Ind. Ct. App. 2014) (“The trial court must




       6
         We also note that Father has not challenged the trial court’s award of joint legal custody. See I.C. § 31-14-
       13-2.3. Therefore, we find that he has waived this issue for appellate review. Ind. Appellate Rule
       46(A)(8)(a).

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016                Page 16 of 32
       consider each of the statutory factors in making a best interests determination,

       but it is well within the trial court’s discretion to place greater weight on certain

       evidence and certain factors.”).


[31]   Father contends that “[a] considerable amount of evidence is related to

       concerns of [M]other taking [the Child] to the doctor numerous times.”

       (Appellant’s Br. p. 11). However, during the final hearing, Father conceded

       that he did not realize the extent to which the Child’s asthma and allergies

       necessitated visits to the doctor and even the emergency room. In fact, the trial

       court found that Father “took [the Child] to the doctor as many times since [the

       Child] has been in [Father’s] care as, as [Mother] did just about.” (Tr. p. 1052).

       The evidence establishes that while in Father’s custody, between June of 2014

       and January of 2015, the Child visited the doctor approximately fourteen times.

       Moreover, at the start of the final hearing, the parties stipulated to the fact that

       Mother does not suffer from Munchausen Syndrome by Proxy, so we find

       Father’s reference to any such condition at this point to be inappropriate.


[32]   In addition, based on the fact that the trial court admitted Mother’s mental

       health records into evidence, Father infers that “the court took considerable

       amount of weight [sic] into the mental health of all individuals involved.”

       (Appellant’s Br. p. 10). As best we can discern, Father appears to argue that the

       trial court’s award of custody to Mother is contrary to the evidence of her

       mental instability—i.e., her anxiety disorder and a 2009 suicide attempt.


               “The mental and physical health of all individual[s] involved” is
               a relevant factor required to be considered by the statute.

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 17 of 32
               Furthermore in all cases where a parent has some handicap or
               disability, the trial court must examine the parent’s actual and
               potential physical capabilities, learn how he or she has adapted to
               the disability and manages its problems. Weighing these and all
               other relevant factors, a trial court must carefully determine
               whether the parent’s condition will in fact have a substantial and
               adverse effect on the best interest of the child.


       Hughes, 830 N.E.2d at 903 (internal citations omitted).


[33]   Our court does not presume to second-guess the weight given to any particular

       best interests factor, and we disagree with Father’s assumption that the mental

       health evidence unequivocally favors him as the custodial parent. At the final

       hearing, Mother’s licensed mental health counselor testified that Mother’s

       anxiety disorder appears to be tied to the custody case. The counselor found

       that Mother is a good mother and identified no concerns about her ability to

       parent the Child. The counselor also indicated that Mother seems motivated to

       cooperate with Father in order for him to be a part of the Child’s life:

               Well I said I was excited the times in which she would verbalize,
               you know I would love to have [Father] part of [the Child’s] life .
               . . . Uh, so those times she would verbalize and it kind of
               reminded me that she does have, uh, some underlying
               motivat[ion] . . . she seems like she knows what is best for the
               [Child] and that being if [Mother] and [Father] could work
               together and, and figure something out.


       (Tr. pp. 653-54).


[34]   Father also points out CASA Bowman recommended that Father have primary

       physical custody. During the final hearing, CASA Bowman testified that
       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 18 of 32
       Mother displayed some odd behaviors during her supervised visits with the

       Child, such as singing loudly in public places. Also, despite Mother’s supposed

       distress over the fact that Father was not feeding the Child her meal

       supplement, CASA Bowman found it inconsistent that Mother allowed the

       Child to eat cold hot dogs. CASA Bowman further expressed concern that

       Mother “seem[s] to treat [the Child] as a peer.” (Tr. p. 531). On the other

       hand, CASA Bowman testified that the Child has more of a routine with

       Father, and the Child tends to be more talkative and adventurous around him.


[35]   The determination of the Child’s best interests is left solely to the trial court.

       See I.C. § 31-14-13-2. Although the opinion of a child advocate may, in some

       cases, carry significant weight with the court, here, we note that CASA

       Bowman provided the court with contradictory evidence. See, e.g., Russell, 682

       N.E.2d at 515 (finding an abuse of discretion in granting custody to a father

       where the child’s guardian ad litem and psychologist both recommended that

       the mother receive custody). For instance, CASA Bowman opined that the

       non-custodial parent should have more parenting time than recommended by

       the Guidelines because, at her age, the Child “needs to see both parents

       throughout the week.” (Tr. p. 735). Yet, she also stated, “I’m not sure that

       either parent deserves this child. She is a fantastic little girl and, uh, I worry

       about her from, from what I’ve seen.” (Tr. p. 736). Thus, it was well within

       the trial court’s discretion to consider CASA Bowman’s recommendation

       without adopting it.




       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 19 of 32
[36]   In this case, we find that the evidence establishes that both parents love the

       Child, wish to have her in their custody, and are capable of providing a stable

       home and meeting the Child’s needs. Nevertheless, the majority of the parties’

       evidence was in conflict, as recognized by the trial court:

               I have two people who have one [Child,] and I’ve got [Mother]
               standing on one end on the corner and [Father] standing on the
               other end of the corner, not just of the street, but of the United
               States, because not one thing you said is confirmed by anything
               he said and vice versa. And the only people who know are you
               because I don’t live with you. I mean . . . if you could just agree
               that the child’s name and birth date is the same it would be a
               starting point.


       (Tr. p. 1053). As expressed by our supreme court, “it is particularly difficult for

       a reviewing court to second-guess a situation that centers on the personalities of

       two parents battling for control of a child.” Kirk v. Kirk, 770 N.E.2d 304, 308

       (Ind. 2002). The trial court conducted a four-day hearing and reviewed over a

       thousand pages of evidence in addition to the parties’ testimony in rendering its

       decision, and we must defer to its judgment.


[37]   Finally, Father asserts that Mother’s “[c]ontempt, [s]abotage, and [d]eceit”

       should preclude her from being awarded custody. (Appellant’s Br. p. 12).

       Throughout these proceedings, Father filed numerous contempt motions

       regarding Mother’s violations of the court’s orders. We agree that “[c]ourts

       certainly should not reward parents who refuse to cooperate in the court’s

       efforts to reunify a child with another parent.” Id. Here, however, the trial

       court sanctioned Mother’s contemptuous behavior by ordering her to pay

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 20 of 32
       $2,500 for Father’s attorney fees, and the court chastised Mother about her

       obligation to obey court orders. While it was within the court’s discretion to

       consider Mother’s interference with Father’s parenting time in its determination

       of the Child’s best interests, Mother’s contempt did not, in itself, obligate the

       trial court to award custody to Father. Our court has previously found that

       “lack of cooperation or isolated acts of misconduct by a custodial parent cannot

       serve as a basis for the modification of child custody” whereas “a parent’s

       egregious violation of a custody order or behavior towards another parent,

       which places a child’s welfare at stake, can support” such a modification.

       Hanson v. Spolnik, 685 N.E.2d 71, 78 (Ind. Ct. App. 1997), trans denied. Here,

       Father does not argue that Mother’s actions placed the Child’s “mental and

       physical welfare . . . in jeopardy”; therefore, we decline to say that the trial

       court abused its discretion by awarding custody of the Child to Mother. Id. at

       79.


                                         II. Due Process: Impartiality

[38]   Next, Father claims that the trial court violated its duty of impartiality by

       coercing the parties into waiving Indiana Trial Rule 53.2(A) and by exhibiting

       clear bias against Father. As our court has previously acknowledged, “child

       custody proceedings implicate the fundamental relationship between parent and

       child.” Brown v. Brown, 463 N.E.2d 310, 313 (Ind. Ct. App. 1984). Accordingly,

       “Indiana courts recognize that procedural due process must be provided to

       protect the substantive rights of the parties.” Id. These “paramount” due




       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 21 of 32
       process rights include “the right to an unbiased and uncoercive forum.” In re

       J.K., 30 N.E.3d 695, 696 (Ind. 2015).


[39]   “Indiana law presumes that a judge is unbiased and unprejudiced.” Everling v.

       State, 929 N.E.2d 1281, 1287 (Ind. 2010). “We afford trial judges ample

       ‘latitude to run the courtroom and maintain discipline and control of the trial.’”

       In re J.K., 30 N.E.3d at 698 (quoting Timberlake v. State, 690 N.E.2d 243, 256

       (Ind. 1997)). “Particularly in bench trials, courts have considerable discretion

       to question witnesses sua sponte ‘to aid in the fact-finding process as long as it

       is done in an impartial manner.’” Id. (quoting Taylor v. State, 530 N.E.2d 1185,

       1187 (Ind. 1988)). “In assessing a trial judge’s partiality, we examine the

       judge’s actions and demeanor.” Everling, 929 N.E.2d at 1288. We will “even

       tolerate a ‘crusty’ demeanor towards litigants so long as it is applied even-

       handedly.” In re J.K., 30 N.E.3d at 698. Nonetheless, at all times, judges

       “‘must maintain an impartial manner and refrain from acting as an advocate for

       either party.’” Id. at 699 (quoting Beatty v. State, 567 N.E.2d 1134, 1136 (Ind.

       1991)).


                                         A. Indiana Trial Rule 53.2(A)

[40]   First, Father asserts that the trial court coerced the parties into waiving the

       ninety-day deadline set forth in Indiana Trial Rule 53.2(A). The Rule provides:

               Whenever a cause . . . has been tried to the court and taken under
               advisement by the judge, and the judge fails to determine any
               issue of law or fact within ninety (90) days, the submission of all
               the pending issues and the cause may be withdrawn from the trial


       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 22 of 32
               judge and transferred to the Supreme Court for the appointment
               of a special judge.


       Ind. Trial Rule 53.2(A). However, “[t]he time limitation for holding an issue

       under advisement established under Section (A) of this rule shall not apply

       where . . . [t]he parties who have appeared or their counsel stipulate or agree on

       record that the time limitation for decision set forth in this rule shall not apply.”

       T.R. 53.2(B)(1).


[41]   It is undisputed that the trial court’s July 1, 2015 Order exceeds the ninety-day

       deadline set forth in Trial Rule 53.2(A). Nevertheless, at the close of the final

       hearing, the trial court anticipated that it would be unable to render a decision

       within the prescribed timeframe:

               [COURT:] . . . I’m going to be honest with you, I’m on vacation
               for a week in April. I’m at a judicial conference for a week in
               April and I’m on vacation two weeks in May and I have a
               murder trial coming up for thirty (30) days in June. Do I
               anticipate having an order done until sometime in July? I don’t
               think it’s fair for me to not sift through four hundred pounds of
               paper work, six boxes and three thousand reams. I need to do
               that in order to make a learned decision on what is in your
               child’s best interest. I will be honest with you. Neither one of
               you are going to like what my order is going to be. Now if a
               miracle of miracles happens and the two of you can get together
               and come up with an agreement I am all about that. It makes my
               murder trial go better and my vacation is a lot lighter for me.
               ****
               [COURT:] So, uh, everyone is in agreement, they understand
               that I probably won’t even get started on this case until July 15th.
               Do you all understand that? Do you have any objection to me
               taking quality time to sift through the forest to make a decision[?]

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 23 of 32
                Because here is the way the rules work. I have ninety (90) days
                to make a decision. If I don’t get it done in ninety (90) days
                th[e]n you guys can start complaining. Do you agree that you
                know I’m not even going to get started on it for ninety (90)
                days[?] Do you agree to that?
                [MOTHER:] Yes, your Honor.
                [FATHER:] Yes, your Honor.


       (Tr. pp. 1060, 1065).


[42]   On appeal, Father asserts that the “parties did not have an ability to object to

       the court’s request” because of “the amount of threatening and negative

       language the [trial court] had presented.” (Appellant’s Br. p. 16). The negative

       language to which Father refers includes the trial court’s two comments that

       neither parent deserved to have custody and that the Child would be better off

       in foster care. 7 Father also cites a remark directed to Mother, in which the trial

       court stated that it would contact DCS if Mother took the Child to the doctor

       again. Father further argues that the following comments contributed to the

       trial court’s creation of a hostile environment:


                I’ve got to have a long term, uh, situation for this [Child] because
                you live in different counties so the school would not be the
                same. . . . But if you all want to come up with a solution I’m, I’m
                okay with that. But you guys have got to get over this. You’ve
                got to get over the pet dander, the smoking, the I’ve got diseases
                but I’ve made my own diagnosis, I don’t have the disease. You



       7
         The trial court stated that it needed to “figure out what I’m going to do and if I’m going to take the child
       away from both of you and put her in foster care because that is a real, real though[t] of mine at this time.”
       (Tr. p. 1051).

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016                Page 24 of 32
               know, I can’t change either one of you even with an order that I
               do. And, and I’m going to go home and it is not going to [a]ffect
               me. It is going to [a]ffect [the Child] and how horrible a life she
               has with, with you two doing what you are doing. I just can’t
               imagine. Because if you don’t think she feels the tension and she
               doesn’t overhear the conversations that go on[] between adults
               you are wrong. Just wait until you are out in public and she
               mouths something off that you had no idea but it sounds just like
               she is [parroting] you. Been there, done that. They got ears like
               radars. And she knows everything that is going on between the
               two of you. Mark my word, she knows that.
               ****
               Unfortunately, does your mother live next door to [Father’s]
               family? . . . Can we put up a concrete wall? You know, can we
               drop a bomb and get rid of the whole community so the two
               people can go in different communities and live. This is
               ludicrous. How many protective orders do we have, eight, ten,
               how many do we have?


       (Tr. pp. 1061-62). According to Father, “[t]he consistent thickness of negativity

       bred an atmosphere where a party or attorney could not reasonably be able to

       make a decision absent of coercion.” (Appellant’s Br. p. 15).


[43]   In In re J.K., 30 N.E.3d at 701, our supreme court found that the cumulative

       effect of the trial court’s remarks and conduct “breached the court’s duty of

       impartiality and amounted to coercion of [the] [f]ather.” There, prior to

       hearing any evidence, the trial court announced that it would be adjudicating

       the child as a child in need of services (CHINS). When the father objected, the

       trial court “persuaded [him] to change his mind” by stating:


               If I were you I’d waive fact-finding otherwise you’re going to find
               your butt finding a new job. I’ll be happy to give you what you

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 25 of 32
               want sir and I will order custody to you and then you will be
               responsible for ensuring that [the child] gets to school every day.
               Do you want to do that? We can play that game.


       Id. at 700. In addition, the court


               told the parties that their dispute was “ridiculous,” “retarded,”
               indicative of “stupidity,” “just nuts,” and otherwise “not what
               this [c]ourt is for,” and stated that it would “warn” (rather than
               merely instruct or advise) the appointed mediator. Those
               remarks strongly suggested to the parties that they would not
               receive a “fair trial before an impartial judge.”


       Id. Also, after the parties failed to resolve their differences in mediation, the

       trial court referred to them as “knuckleheads.” Id.


[44]   In the present case, we find nothing in the record to indicate that Father, via his

       attorney, was coerced into waiving Trial Rule 53.2(A). Rather, it appears that

       throughout the four-day hearing, the trial court patiently listened to evidence

       comprising several years’ worth of mudslinging and disagreements between the

       parties. Both parties routinely objected throughout the hearing without fear of

       reprisal. It was only at the end of the hearing, after all of the evidence had been

       heard, that the trial court voiced its impatience with the parents’ utter refusal to

       put their animosity aside for the best interests of the Child. Even CASA

       Bowman commented on the parties’ lack of cooperation, stating:

               The parents are difficult. Uh, the story of Solomon in the Bible
               talks about a child and the true mother would say no don’t cut
               the child in half, let her have it. I, I believe in this case both
               parents would say okay cut the child in half and then they would

       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 26 of 32
               argue whether you cut her in half at the waist or cut her in half
               from head to toe.


       (Tr. p. 735).


[45]   Our supreme court has “recognize[d] that judges are not immune from the

       emotional effects of the cases they hear. . . . Recognizing [their] burden, we will

       not race to judgment over isolated inappropriate or impatient comments that do

       not cause prejudice to the parties.” In re J.K., 30 N.E.3d at 700 n.1. We find

       that some of the trial court’s comments—specifically, those about foster care

       and dropping a bomb on the community—were inappropriate. Nonetheless,

       we do not find that their cumulative effect rises to the level of coercion. See id.

       Contrary to In re J.K., where the trial court announced that it was going to

       adjudicate the child as a CHINS prior to hearing any evidence, engaged in

       name-calling, and pressured the father into waiving his right to a hearing, in the

       case at hand, the trial court heard all of the evidence before asking the parties to

       waive a procedural, rather than substantive, right. Both parties explicitly agreed

       to extend the ninety-day deadline in order to give the trial court ample

       opportunity to thoroughly review all of the evidence before making a final

       decision. Importantly, Father was not prejudiced by the delay because the trial

       court kept the Child in his custody pending its final Order. In hindsight, Father

       regrets his decision to waive Trial Rule 53.2(A) based on his speculation that a

       different judge would have ruled in his favor. Therefore, we conclude that the

       trial court did not coerce the parties into waiving Trial Rule 53.2(A).



       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 27 of 32
                                                       B. Bias

[46]   Second, Father asserts that the trial court committed fundamental error by

       exhibiting bias against him. “Recognizing the well-settled due process right to

       an impartial court as necessary to a fair proceeding, we have found

       fundamental error when trial judges’ comments, demeanor, or conduct

       indicated bias.” Id. at 699. In order to overcome the presumption that a trial

       judge is unbiased and unprejudiced, “the moving party must establish that the

       judge has personal prejudice for or against a party.” Carter v. Knox Cnty. Office of

       Family & Children, 761 N.E.2d 431, 435 (Ind. Ct. App. 2001). “Such bias or

       prejudice exists only where there is an undisputed claim or the judge has

       expressed an opinion on the merits of the controversy before him.” Id.

       “Adverse rulings and findings by the trial judge do not constitute bias per se.”

       Id. Prejudice must be demonstrated by the trial court’s conduct; “it cannot be

       inferred from his subjective views.” Id.


[47]   Father contends that the following two exchanges with the trial court display

       the trial court’s “unusually particularly negative attitude” and frustration with

       him. First:


               [COURT]: . . . I really don’t know what to say except I should
               take the child away from both of you. Do you have anything else
               to present, either one of you?
               [FATHER]: Uh, your Honor, the only thing I have that has a
               time sensitive matter, taxes are due April 15th. . . . Just from the
               court order until today there is a three hundred fifty dollars
               ($350.00) arrears not paid by [Mother]. So [Father] would
               request even numbered years with [Mother] to get her child
               support caught up and then to have odd numbered years.
       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 28 of 32
        [COURT]: Yeah, let’s get another dig in. Let’s get another dig
        in, [Father]. I have no issue with you taking the child, uh, for tax
        purposes because the child has been with you. So, yeah, you
        can, you can prepare an order and I will sign that.
        ****
        [COURT]: I’ve s[a]t here and I have listened to dig after dig after
        dig and you live [in] another world, [Mother]. I really am, the
        basis, the original petition was the, the main basis for the
        modification of custody was because [Father] was concerned
        about [Mother], uh, taking the child to the doctor so often. . . .
        [FATHER]: It was a combination of that and not getting to see
        his time, your Honor.
        [COURT]: And not getting his time. So for a year and a half
        I’ve heard every sneeze, every cough, everything that the two of
        you have done. And you, [Mother], I don’t know, I, I can put
        things in writing, I can reduce them to minutia and you don’t get
        it. In the meantime you have got [Father] over here who is just
        digging and grinding because that is good for [the Child]. What I
        am going to do temporarily is I’m going to do away with the
        monitored visits. You will be getting overnight visitation. You
        are going to parenting time guidelines overnight visitation. It will
        start this weekend. I don’t want to hear one word out of you,
        [Father], about well she wasn’t there she was at work, I want my
        right of first refusal. Cause neither one of you are getting first
        right of refusal until I figure out what I’m going to do and if I’m
        going to take the child away from both of you and put her in
        foster care because that is a real, real though[t] of mine at this
        time. . . . And I, I don’t know how to change your psychological
        make up, [Mother], when you read [a court order] it doesn’t
        click. You need to read it and take it at face value.
        ****
        [COURT]: And, [Father], if I find out you make one phone call,
        just one and use your position as [a police officer] to send anyone
        to her house, to contact the DCS, to follow her, if she gets so
        much as a ticket you are going to be on my radar.
        ****
        [COURT]: Leave her alone. And how dare you, if it’s true, how

Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 29 of 32
        dare you abuse your authority in such a manner, if it’s true. Now
        I will tell you [that] you presented into evidence your video or
        your audio tape. Making jokes, teeheeing with the people at
        work about how they may have to come and be a witness for
        you, hahahaha. Your audio wasn’t real impressive for me but
        you are the one who put it in so I’m going to consider that when
        I make . . . my decision.


(Appellant’s Br. p. 21); (Tr. pp. 1049-51). Second:

        [COURT]: So if you would, [Mother] says she has got the cash
        to give you today [for her share of the Child’s daycare], you give
        her a receipt and then from then on . . . you get a money order or
        whatever so you can give [it] to [Father] directly.
        [MOTHER]: Yes, your Honor.
        [COURT]: Because you are going to be able to do that in
        exchange at pick up and so forth.
        [MOTHER]: Yes, your honor.
        [FATHER]: . . . [I]f she prefers she can do it to the daycare,
        whichever is easiest.
        [COURT]: No, no.
        [FATHER]: Okay.
        [COURT]: No, I’m not involving anybody else. Here’s the deal.
        I think I just said you are going to have to figure out how you are
        going to live together for the next seventy-five years. Have you,
        did, did that concept sink in with you, [Father]?
        [FATHER]: Yes, your Honor.
        [COURT]: You going to have her pay the school every other
        week whenever she’s a junior in high school?
        [FATHER]: No, your Honor.
        [COURT]: Okay. Did you not hear me say if you don’t have a
        receipt you didn’t pay him[?]
        [FATHER]: Yes.
        [COURT]: So why would that thought even jump into your
        forefront of your brain? Why are you involving the daycare?


Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 30 of 32
               You are going to have to change your way of thinking. Just like
               you are. Start today. . . .


       (Tr. pp. 1070-71).


[48]   As previously stated, a “crusty demeanor” by the trial court will be tolerated “so

       long as it is applied even-handedly.” In re J.K., 30 N.E.3d at 698 (emphasis added).

       It is clear that, by the end of the final hearing, the trial court had become

       exasperated by both Father and Mother. Throughout the proceedings, the trial

       court repeatedly instructed the parties that they need to “change [their] way of

       thinking” in order to effectively cooperate and communicate, but the parties

       instead clashed over even the minute details of the evidence. (Tr. p. 1071).

       Ultimately, we find that the trial court expressed its frustration equally with

       both Father and Mother without exhibiting bias against Father.


[49]   Lastly, Father also directs our attention to the trial court’s statement, “Neither

       one of you are going to like what my order is going to be.” (Tr. p. 1060).

       According to Father, “[t]his presumes that [the trial court] either had already

       made up [its] mind or had a strong indication as to the result.” (Appellant’s Br.

       p. 20). We disagree. After making this statement, the trial court ordered Father

       to retain temporary custody of the Child pending the final Order. The record

       reveals that the trial court took its responsibility of making a final custody

       determination very seriously: after a four-day hearing, the trial court informed

       the parties of its intent to review the evidence so that it could make “a learned

       decision on what is in your child’s best interest.” (Tr. p. 1060). Moreover, the

       trial court made this statement after the parties had presented all of their
       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 31 of 32
       evidence, at which point it was appropriate for the trial court to begin

       formulating a decision based on that evidence. See, e.g., Ware v. State, 560

       N.E.2d 536, 543 (Ind. Ct. App. 1990) (finding that the trial court’s statements

       during closing arguments did not indicate that the judge had prejudged the case

       as the evidence had already been presented), trans. denied. Accordingly, we

       conclude that Father has failed to demonstrate that the trial court exhibited bias

       against him.


                                                CONCLUSION

[50]   Based on the foregoing, we conclude that the trial court acted within its

       discretion in awarding custody to Mother. We further conclude that the trial

       court did not violate its duty of impartiality by coercing the parties into waiving

       the ninety-day deadline set forth in Trial Rule 53.2(A) or by exhibiting bias

       against Father.


[51]   Affirmed.


[52]   Najam, J. and May, J. concur




       Court of Appeals of Indiana | Memorandum Decision 14A05-1507-JP-985 | April 5, 2016   Page 32 of 32